DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of co-pending Application No. 16566422  by Ikeda et al, hereinafter “Ikeda”, in view of Irie et al. (PG-Pub. US 20140010408), hereinafter ".
Regarding claim 1, all the limitations of claim 1 are found in in claim 1 of the Co-pending Application No. 16566422 by Ikeda except: indicating an adhesion state of an extraneous matter in the divided region based on a vehicle speed.
However, in a related field, Irie teaches: indicating an adhesion state of an extraneous matter in the divided region based on a vehicle speed (FIG. 16, ¶ ¶ [0040] – [0045], ¶ [0082], and ¶ [0093]; ¶ [0044] …Next, it is determined whether or not the vehicle speed is a predetermined value or more (for example, 1 km/h or more) (Step S20). When it is determined that the vehicle speed is a predetermined value or more (YES), the subroutine proceeds to the After that, the whole lens-attached matter detection process is completed. More particularly, the attachment of the dirt easily occurs while the vehicle 2 is running. For this reason, the attachment of the dirt hardly occurs while the vehicle 2 is not running or is slowly running, in which case it is determined that it is not necessary to execute the lens-attached matter detection process).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Ikeda to incorporate the teachings of Irie by including: indicating an adhesion state of an extraneous matter in the divided region based on a vehicle speed in order to execute a lens-attached matter detection only when necessary, i.e., when a vehicle is moving at a higher speed than a predetermined value.
	Regarding claim 9, the limitations of the method claimed are similar to those of claim 1; therefore rejected in the same manner as applied above. 
This is a provisional nonstatutory double patenting rejection.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of co-pending Application No. 16566422  by Ikeda in view of Irie 
Regarding claim 2, Ikeda in the co-pending application in view of Irie teaches: the extraneous-matter detecting apparatus according to claim 1 as applied above.
Ikeda in the co-pending application further teaches: wherein the computing unit computes, as the representative value of luminance, an average value of luminance in the target region (claim 2).
Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of co-pending Application No. 16556906 by Ikeda et al, hereinafter “Ikeda 2”, in view of Irie et al. (PG-Pub. US 20140010408), hereinafter ".
Regarding claim 1, all the limitations of claim 1 are found in in claim 1 of the Co-pending Application No. 16566422 by Ikeda 2 except: indicating an adhesion state of an extraneous matter in the divided region based on a vehicle speed.
However, in a related field, Irie teaches: indicating an adhesion state of an extraneous matter in the divided region based on a vehicle speed (FIG. 16, ¶ ¶ [0040] – [0045], ¶ [0082], and ¶ [0093]; ¶ [0044] …Next, it is determined whether or not the vehicle speed is a predetermined value or more (for example, 1 km/h or more) (Step S20). When it is determined that the vehicle speed is a predetermined value or more (YES), the subroutine proceeds to the next process area-obtaining process (Step S30). When it is determined that the vehicle speed is less than 10 km/h (NO), the subroutine proceeds to the output information generation process (Step S90) after skipping the processes in Steps S30-S80. After that, the whole lens-attached matter detection process is completed. More particularly, the attachment of the dirt easily occurs while the vehicle 2 is running. For this reason, the attachment of the dirt hardly occurs while the vehicle 2 is not running or is slowly running, in which case it is determined that it is not necessary to execute the lens-attached matter detection process).
Ikeda 2 to incorporate the teachings of Irie by including: indicating an adhesion state of an extraneous matter in the divided region based on a vehicle speed in order to execute a lens-attached matter detection only when necessary, i.e., when a vehicle is moving at a higher speed than a predetermined value.
Regarding claim 9, the limitations of the method claimed are similar to those of claim 1; therefore rejected in the same manner as applied above. 
Regarding claim 10, the limitations are similar to those of claim 1; therefore rejected in the same manner as applied above.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of co-pending Application No. 16556906 by Ikeda 2 in view of Irie 
Regarding claim 2, Ikeda 2 in the co-pending application in view of Irie teaches: the extraneous-matter detecting apparatus according to claim 1 as applied above.
Ikeda 2 in the co-pending application further teaches: wherein the computing unit computes, as the representative value of luminance, an average value of luminance in the target region (claim 2).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "set the counter value to a predetermined fixed value, when the counter value is larger than a predetermined fixed value" in line 4.  It is unclear whether the first predetermined fixed value is the same as the second predetermined fixed value or different, which renders the claim indefinite. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a region setting unit as described in ¶ [0038] and implemented on the hardware disclosed in ¶ [0034];
a computing unit as described in ¶¶  [0047]-[0057] and implemented on the hardware disclosed in ¶ [0034];
a state setting unit as described in ¶¶  [0039]-[0043] and implemented on the hardware disclosed in ¶ [0034];
in claim 1 
a detection unit as described in ¶ [0079] – [0081] and implemented on the hardware disclosed in ¶ [0034] in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (PG-Pub. US 20140029008), hereinafter "Hirai", in view of Irie et al. (PG-Pub. US 20140010408), hereinafter "Irie".
Regarding claim 1, Hirai teaches: an extraneous-matter detecting apparatus (¶ [0013] FIG. 2 is a schematic diagram illustrating a foreign substance detection system, including an image capturing unit, in the in-vehicle mount control system shown in FIG. 1) comprising;
a region setting unit that sets, for a captured image captured by an image capturing device provided in a vehicle, a plurality of divided regions (FIGS. 16-17, 19, 23A – 24B, ¶ [0120] In order to solve this problem, the image area of the captured image data is divided into the foreign substance detecting image region 232 for detecting the foreign substance such as raindrop and fog on the windshield 105 and a vehicle detecting image region (capturing image receiving region) 231 to detect the leading vehicle, the oncoming vehicle, and the white line);
a computing unit that computes a representative value of luminance in a target region for detecting an adhesion of an extraneous matter, the target region including the plurality of divided regions (¶ [0173] … In the present embodiment, as the parameter detected for controlling the wiper 107 and the defroster 110, the image analyzer 102 calculates a luminance average in the central region 232A (raindrop detecting range, outer surface light receiving region) corresponding to the first light receiving member 206 (receives light reflected from the outer surface of the windshield 105) and as luminance average in the both end regions 232B (fog detecting range, inner surface light receiving region) corresponding to the second light receiving member 206 (receives light reflected from the inner surface of the windshield 105) in the foreign substance detecting image region 232 at step S71);
While Hirai teaches: a state setting unit that sets, based (FIGS. 30-31B, ¶ [0176] … Although the fogs and the ice are not rapidly increased in a short time, splash (spray of water when another vehicle splashes water on the vehicle 100) present on the windshield 105 is rapidly increased in a short time.. Accordingly, whether the substance present on the windshield 105 is caused by splash or not can be detected based on the time change of the luminance average (equivalent to an adhesion state based on how long the change in luminance lasts), the luminance dispersion, and the occupancy of the foreign substances 203 in the central region 232A).
Hirai does not specifically teach: a state setting unit that sets, based on a vehicle speed 
However, in a related field Irie teaches: a state setting unit that sets, based on a vehicle speed (FIG. 16, ¶ ¶ [0040] – [0045], ¶ [0082], and ¶ [0093]; ¶ [0044] …Next, it is determined whether or not the vehicle speed is a predetermined value or more (for example, 1 km/h or more) (Step S20). When it is determined that the vehicle speed is a predetermined value or more (YES), the subroutine proceeds to the next process area-obtaining process (Step S30). When it is determined that the vehicle speed is less than 10 km/h (NO), the subroutine proceeds to the output information generation process (Step S90) after skipping the processes in Steps S30-S80. After that, the whole lens-attached matter detection process is completed. More particularly, the attachment of the dirt easily occurs while the vehicle 2 is running. For this reason, the attachment of the dirt hardly occurs while the vehicle 2 is not running or is slowly running, in which case it is determined that it is not necessary to execute the lens-attached matter detection process).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hirai to incorporate the teachings of Irie by including: a state setting unit that sets, based on a vehicle speed in the target region, a transition state of information that indicates an adhesion state of an extraneous matter in the divided region in order to execute a lens-attached matter detection 
Regarding claim 2, Hirai in view of Irie teaches: the extraneous-matter detecting apparatus according to claim 1 as applied above.
Hirai further teaches: wherein the computing unit computes, as the representative value of luminance, an average value of luminance in the target region (¶ [0176] …time changes in the above-described luminance average, luminance dispersion, and occupancy of the foreign substances 203 in the central region (raindrop detection range) 232A are detected).
Regarding claim 9, the limitations of the method claimed are similar to those of claim 1; therefore rejected in the same manner as applied above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirai (PG-Pub. US 20140029008) in view of Irie (PG-Pub. US 20140010408), and further in view of Enomoto et al. (JP 4071527 B2), hereinafter “Enomoto" and Nie et al. (US Patent No. 6762800), hereinafter “Nie”.
Regarding claim 3, Hirai in view of Irie teaches: the extraneous-matter detecting apparatus according to claim 1 as applied above.
Hirai in view of Irie does not teach: wherein the computing unit is configured to: compute, in the information, a counter value that indicates adhesion continuity of the extraneous matter; and hold the counter value when the transition state is a state in which the representative value of luminance in the target region is equal to or less than a predetermined low-illuminance value.
However, in a related field, Enomoto teaches: wherein the computing unit is configured to: compute, in the information, a counter value that indicates adhesion continuity of the extraneous matter (¶ [0086] …To be more specific, the integral of a part judged as having a low edge intensity when viewed in time sequence is calculated; ¶ [0082] If it is determined in step 45 that an image abnormality has occurred due to the attachment of foreign matter, the foreign matter attachment abnormal image determination means 6 counts up the foreign matter attachment frame candidate counter Ns (Ns = Ns + 1) (ST62). Further, the foreign matter adhesion abnormal image determination means 6 determines whether or not the number of frames (Nc) sampled by the frame counter F has been reached (ST63));
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hirai and Irie to incorporate the teachings of Enomoto by including: wherein the computing unit is configured to: compute, in the information, a counter value that indicates adhesion continuity of the extraneous matter in order to make an accurate decision whether the foreign substance is actually adhered or not.
Hirai in view of Irie and Enomoto does not teach: and hold the counter value when the transition state is a state in which the representative value of luminance in the target region is equal to or less than a predetermined low-illuminance value.
However, in a related field, Nie teaches: and hold the counter value when the transition state is a state in which the representative value of luminance in the target region is equal to or less than a predetermined low-illuminance value (column 2, lines 30-34; “output of the first comparator 11 is connected to a first counter 12. The comparator increments the counter status by one if the luminance of a pixel exceeds the luminance threshold” (Since the counter )).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hirai and Irie and Enomoto to incorporate the teachings of Nie by including: hold the counter value when the transition state is a state in which the representative value of luminance in the target region is equal to or less than a predetermined low-illuminance value in order to control luminance values when the brightness exceeds a threshold.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, Hirai in view of Irie and further in view of Enomoto and Nie teaches: the extraneous-matter detecting apparatus according to claim 3 as applied above.
However, the prior art, taken alone or in combination, does not teach, disclose, or suggest changing the counter value when the vehicle speed exceeds a low speed threshold but below a high speed threshold, and the average luminance exceeds a low luminance threshold. 
Regarding claim 6, Hirai in view of Irie and further in view of Enomoto and Nie teaches: the extraneous-matter detecting apparatus according to claim 3 as applied above.

Regarding claim 7, Hirai in view of Irie and further in view of Enomoto and Nie teaches: the extraneous-matter detecting apparatus according to claim 3 as applied above.
However, the prior art, taken alone or in combination, does not teach, disclose, or suggest holding the counter value when the vehicle speed exceeds a high speed threshold, and the average luminance exceeds a low luminance threshold. 
Regarding claim 8, Hirai in view of Irie teaches: the extraneous-matter detecting apparatus according to claim 1 as applied above.
However, the prior art, taken alone or in combination, does not teach, disclose, or suggest turning an indication of a foreign substance adhesion state OFF when the average luminance is below a low luminance threshold. 
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Hirai in view of Irie and further in view of Enomoto and Nie teaches: the extraneous-matter detecting apparatus according to claim 3 as applied above.
However, the prior art, taken alone or in combination, does not teach, disclose, or suggest setting the counter value to a fixed predetermined value when the counter exceeds that predetermined value AND when the average luminance value changes from exceeding a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665